DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 9, 10, and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulik (US 8,794,247) in view of Gueret (US 6,412,496) and Lee (US 2001/0035191).
Regarding claim 1, Kulik teaches an applicator for applying a cosmetic, makeup or care, product to the eyelashes and/or eyebrows (Abstract line 1-2), having a moulded applicator member having (Fig 1; column 4 line 29-31): a core (2) that extends along a longitudinal axis (L, Fig 1; column 6 line 42-43), spikes (5 & 6) that are carried by the core and are disposed all around the core in a plurality of longitudinal rows (column 2 line 22-23; see Fig 1), wherein, in said applicator, at least one longitudinal row of the plurality has an alternation of curved spikes (5, Fig 1) that each extend along a curvilinear elongation axis (Figure 1) and straight spikes (6, Fig 1) that each extend along a rectilinear elongation axis (Figure 1). Kulik does not disclose groups of at least 
However, Lee also teaches curved bristles have various shapes (Figure 5A-5J) some of the bristle configurations have a free end portion of the curved spikes extends along an elongation axis substantially perpendicular to the longitudinal axis of the core (see Figures 5A, 5B, 5F, and 5J). It would have been an obvious matter of design choice to substitute the bristles of Gueret and Kulik for the bristles having a free end portion of the curved spikes that extends along an elongation axis substantially perpendicular to the longitudinal axis of the core as taught by Lee, since applicant has not disclosed that this elongation axis solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either, as also shown by Figure 3B that Ec that teaches an angular offset axis.

	

    PNG
    media_image1.png
    392
    802
    media_image1.png
    Greyscale


Regarding claim 4, Kulik teaches the applicator according to claim 1, wherein if the last row of spikes can be considered a guard element that is positioned at the proximal end of the core (shown in the annotated figure above). This guard element can be considered to have a plurality of arcs oriented in the direction of the distal end of the core (see figure below).

    PNG
    media_image2.png
    570
    729
    media_image2.png
    Greyscale

Regarding claim 6, Kulik teaches the applicator according to claim 1, wherein the elongation axis of the curved spikes has at least one change in curvature direction (Figure 2, element β).
Regarding claim 7, Kulik teaches the applicator according to claim 1, wherein the a free end (8) of the curved spikes is offset along the longitudinal axis of the core with respect to the base of the spike (7), by way of which the base is attached to the core Spike (5) can be shaped as shown in Fig. 2b and as viewed in Fig. 2b, said spike shape has the free end (8) offset from the base (7) in the longitudinal direction (100)).
Regarding claim 9
Regarding claim 10, Kulik describes the applicator as described in the rejection of claim 1. The applicator shown in Fig. 1 of Kulik has a tapered distal end formed by the spikes of the distal end gradually decreasing in radial extent or height while the core remains cylindrical (Fig. 1). Kulik discloses alternative embodiments which include tapered distal ends of the applicator. In the embodiment shown in Fig. 6, the tapered distal end is formed by a tapered core while the spikes of the distal end have a constant radial extent relative to the core along the length of the applicator. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tapered distal end of the embodiment shown in Fig. 1 of Kulik to be formed by a tapered core with identically radially extending spikes along the entire length of the applicator since Kulik teaches that this is an alternate configuration to provide a tapered distal end. 
Regarding claim 15, Kulik teaches the applicator according to claim 1, wherein, within a longitudinal row, a height of both the height of at least some of the curved spikes and straight spikes decreases in the direction of the distal end of the core, along at least half the length of the applicator member (Figure 7).
Regarding claim 16, Kulik teaches the applicator according to claim 1, wherein the straight spikes extend from the core along an elongation axis perpendicular to the surface of the core at the point at which the straight spikes are attached to the core (Figure 1 element 6).
Regarding claim 17, Kulik teaches the applicator according to claim 1, wherein the spikes are disposed around the longitudinal axis of the core along crowns of spikes (Figure 1 element 5, 6), two consecutive crowns along the longitudinal axis of the core 1, and R2; Column 4 line 18-22).
Regarding claim 18, Kulik teaches a device for packaging and applying a product to the eyelashes and/or eyebrows, having an applicator according to claim 1 (see above rejection of claim 1) and a container containing the product (column 8 line 47-49).
Regarding claim 19, Kulik teaches the elongation axis of the curved spikes has a first curve towards a distal end of the core and a second curve in the opposite direction which straightens the curved spike (see Figure 2).
Regarding claim 20, Kulik teaches within a longitudinal row of the plurality of rows, the height of the curved and straight spikes decreases in the direction of a distal end of the core along at least half a length of the applicator member (see Figure 4a).
Regarding claim 21, Kulik teaches the non-zero angle is equal to half the angular pitch between the spikes of a crown (see Figures 1-4a).

Allowable Subject Matter
Claims 2, 3, and 11-14 are allowed.

Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that the combination of Kulik and Gueret do not disclose a free end portion of the curved spikes extends along an elongation axis substantially perpendicular to the longitudinal axis of the core a free end portion Kulik teaches γ as the angle of inclination of the free end of the bristle against the outer face of the core, and that γ can range between 10° and 90°. The angle γ at 90° would result in the free end of the bristle being perpendicular to the longitudinal axis of the core. Furthermore, Lee was used as a teaching of obvious design choice to have the free end portion be substantially perpendicular to the longitudinal axis of the core, as also shown by applicant in Figures 3A and 3B. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
12/6/2021